                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


JOSEPH MCCLASH, et al.,

               Plaintiffs,

v.                                                        Case No. 8:20-cv-534-T-36AEP

FLORIDA DEPARTMENT OF
TRANSPORTATION, et al.,

               Defendants.
                                             /

                                            ORDER

       This cause comes before the Court upon the request by Plaintiff Joseph McClash

(“McClash”), who proceeds pro se, for permission to access the Court’s electronic filing system

and to file documents on behalf of himself and the other pro se plaintiffs in this action

(collectively, “Plaintiffs”) (Doc. 4). Typically, parties may plead and conduct their cases either

by counsel or personally, otherwise referred to as pro se. 28 U.S.C. 1654 (“In all courts of the

United States the parties may plead and conduct their own cases personally or by counsel …”).

“The right to appear pro se, however, is limited to those parties conducting their own cases and

does not apply to persons representing the interests of others.” Franklin v. Garden State Life

Ins., 462 F. App’x 928, 930 (11th Cir. 2012) (per curiam) (citations and internal quotation

marks omitted); see also U.S. ex rel. Stronstorff v. Blake Medical Center, No. 8:01-CV-844-

T23MSS, 2003 WL 21004734, at *1 (M.D. Fla. Feb. 13, 2003) (“Axiomatically, a lay person

is entitled to represent only himself, not any other person or entity.”) (citations omitted).

Notwithstanding, given the current COVID-19 crisis, exceptional circumstances warrant the

relief requested by McClash. Accordingly, McClash may submit pleadings, motions, and other
filings electronically on behalf of Plaintiffs but must follow the steps and adhere to the

requirements set forth below. After consideration, therefore, it is hereby

       ORDERED:

       1. McClash’s Motion to File Electronically (Doc. 4) is GRANTED.

       2. To fully access the Court’s electronic filing system, Plaintiff must have the following:

internet access, an e-mail account, PDF capabilities, and a PACER account.

       3. Plaintiff shall register for electronic filing by visiting the CM/ECF link on the Court’s

website at www.flmd.uscourts.gov/cmecf. When filling out the request for a CM/ECF log in

and password, Plaintiff is to insert 0000000 (seven zeros) when prompted to fill in a Bar

number. Plaintiff may contact the Clerk’s Office (813-301-5400) if assistance is needed

registering for CM/ECF.

       4. Once registered, McClash shall complete the CM/ECF program tutorial on the

Court’s website, also located at www.flmd.uscourts.gov/cmecf. McClash additionally shall

become familiar with and follow the policies and procedures set forth in the CM/ECF

Administrative Procedures for Electronic Filing, which is likewise available at

www.flmd.uscourts.gov/cmecf.

       5. In the alternative to filing electronically, Plaintiffs are permitted to mail hard copies

of any filings to the Clerk of the Court instead of filing in person at the courthouse. Plaintiffs

SHALL NOT telephonically contact the judges’ chambers or send letters to the judges’

chambers, however. In accordance with the Local Rules for the Middle District of Florida, any

relief sought by Plaintiffs must be set forth in a motion or other application for an order, which

shall include a concise statement of the precise relief requested, a statement of the basis for the

request, and a memorandum of legal authority in support of the request, all of which Plaintiffs

shall include in a single document not more than twenty-five (25) pages in length.



                                                2
       6. McClash may submit pleadings, motions, and any other filings on behalf of all

Plaintiffs. Every pleading, motion, or other filing submitted by McClash on behalf of all

Plaintiffs shall include a paragraph indicating that he conferred with Plaintiffs Joe Kane, Linda

Molto, and Jane von Hahmann and that each consents to the information contained in the filing

and shall further include, in accordance with 28 U.S.C. § 1746(2), the following declaration:

       I declare (or certify, verify, or state) under penalty of perjury that the foregoing
       is true and correct. Executed on (date).

       (Signature)

       DONE AND ORDERED in Tampa, Florida, on this 27th day of March, 2020.




cc:    Counsel of Record
       Plaintiffs, pro se




                                                3
